IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF
                 CHARLES D. LOMBINO, BAR NO.                         No 69243 F I      LED
                 8547.
                                                                                   JAN 2 2 2016
                                                                                      E K.INDEMAN
                                                                             eta             ME MU

                                                                             BY
                                                                                      13t."
                            ORDER APPROVING AMENDED CONDITIONAL
                                    GUILTY PLEA AGREEMENT
                            This is an automatic review of a Southern Nevada
                 Disciplinary Board hearing panel's recommendation that this court
                 approve, pursuant to SCR 113, a conditional guilty plea agreement in
                 exchange for a stated form of discipline for attorney Charles Lombino.
                 Under the agreement, Lombino admitted to violations of RPC 1.4
                 (communication) and RPC 1.15 (safekeeping property), and the State Bar
                 agreed to dismiss alleged violations of RPC 8.3 (reporting professional
                 misconduct) and RPC 8.4 (misconduct).
                            Lombino was admitted to the practice of law in Nevada in
                 2003. At the time relevant to this matter, he was a partner in the Nevada
                 law firm Hustwit & Lombino, Ltd. Lombino's partner, William Hustwit,
                 convinced the firm's primary client Premiere One Holdings (POH) that he
                 had a bank contact who could assist POH in settling mortgages on
                 properties owned by the bank in bulk at a deeply discounted rate. Based
                 on Hustwit's representations, POH wired a total of $451,000 into the
                 Hustwit & Lombino trust account. Hustwit did not use the funds to
                 purchase the properties and, despite several demands, did not refund the
                 money to POH. Instead, some of the money ($240,000) was transferred to
                 the accounts of entities owned by Hustwit and the rest was transferred to
                 the law firm's general account. Lombino was not involved in Hustwit's
SUPREME COURT
     OF
   NEVADA

(01 1947A aase                                                                )L0 - b2,32R
                scheme to defraud POH, did not review the trust account statements
                during the relevant time, and did not become aware of Hustwit's actions
                until POH sent a demand letter to the firm. At that point, Lombino
                accepted Hustwit's representations that the money would be repaid and
                waited about five months before contacting the State Bar.' During the
                time after he became aware of Hustwit's misappropriation of POH's funds,
                Lombino took $29,000 in draws from the law firm general account—money
                that Hustwit had misappropriated from POH.
                             In exchange for his guilty plea, Lombino agreed to (1) a six-
                month suspension from the practice of law; (2) pay restitution to POH in
                the amount of $29,000; 2 (3) pay the actual costs of the disciplinary
                proceeding, excluding bar counsel and staff salaries; and (4) submit copies
                of his monthly trust account statements and corresponding operating
                account statements, if he is a signatory to any trust account, no later than




                      'By the time that Lombino approached the State Bar, POH had
                already filed a grievance. It appears that Lombino was not aware of the
                pending grievance because the State Bar had focused its investigation and
                demand for information on Hustwit. This court permanently enjoined
                Hustwit, a California licensed attorney, from the practice of law in Nevada
                and required him to pay restitution to POH in the amount of $451,000 and
                $50,000 to the State Bar of Nevada Client Security Fund. In re Discipline
                of William A. Hust wit, Docket No. 67784 (Order of Injunction and
                Approving Decision, September 29, 2015).

                      2 If
                         the payments from Hustwit and Lombino exceed the sum of
                $451,000, the excess funds will be donated to the State Bar of Nevada
                Client Security Fund. Lombino is required to make good faith payments
                on a monthly basis until payment is made is full.


SUPREME COURT
         OF
      NEVADA

                                                     2
(0) I 947A
                    the 15th of each month for a period of two years following his return to the
                    active practice of law in Nevada. 3
                                 Based on our review of the record, we conclude that the
                    amended guilty plea agreement should be approved.           See SCR 113(1).
                    Considering the duties violated, Lombino's mental state (negligence
                    initially and then knowledge in failing to inform the client and the bar
                    after he learned of Hustwit's actions), the injury caused, the aggravating
                    circumstance (substantial experience in the practice of law), and the
                    mitigating circumstance (cooperative attitude), we agree that a six-month
                    suspension is appropriate.    See In re Discipline of Lerner, 124 Nev. 1232,
                    1246, 197 P.3d 1067, 1077 (2008) (identifying four factors that must be
                    weighed in determining the appropriate discipline - "the duty violated, the
                    lawyer's mental state, the potential or actual injury caused by the lawyer's
                    misconduct, and the existenceS of aggravating or mitigating factors."); ABA
                    Standards for Imposing Lawyer Sanctions,            Compendium of Prof?
                    Responsibility Rules and Standards, Standard 4.12 (providing that absent
                    aggravating or mitigating circumstances, "[s]uspension is generally
                    appropriate when a lawyer knows or should know that he is dealing
                    improperly with client property and causes injury or potential injury to a
                    client"); see also generally State Bar of Nev. v. Claiborne, 104 Nev. 115,
                    213, 756 P.2d 464, 527-28 (1988) (observing that the purpose of attorney
                    discipline is to protect the public, the courts, and the legal profession, not
                    to punish the attorney).


                            the State Bar makes a written request to review copies of specific
                          3 If
                    checks or wires, Lombino is required to respond within two weeks of the
                    demand for additional bank account documentation.


SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    4TTA
                           We hereby suspend attorney Charles Lombino from the
                practice of law in Nevada for six months commencing from the date of this
                order. Additionally, Lombino must comply with all of the conditions in the
                plea agreement, as outlined above, and shall pay the costs of the
                disciplinary proceedings, excluding bar counsel and staff salaries, within
                90 days of receipt of the State Bar's bill of costs.     See SCR 120. The
                parties shall comply with the relevant provisions of SCR 115 and SCR
                121.1.
                            It is so ORDERED.


                                          CWIt re c           ,   C.J.
                                        Parraguirre


                                                                         lots        J.
                                                          Douglas
                                                               g




                Gibbons                                   Pickering


                cc: Chair, Southern Nevada Disciplinary Board
                     William B. Terry, Chartered
                     C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
     OF
   NEVADA